Case 1:20-cv-00192-JDL Document 26 Filed 07/23/21 Page 1 of 2         PageID #: 849




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE


PAUL P.,                         )
                                 )
    Plaintiff,                   )
                                 )
                v.               ) 1:20-cv-00192-JDL
                                 )
ANDREW M. SAUL,                  )
Commissioner of Social Security, )
                                 )
    Defendant.                   )

      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE

      Paul P. seeks judicial review of the Social Security Administration

Commissioner’s final decision determining that he is not disabled and denying his

application for supplemental security income (ECF No. 1). Pursuant to 28 U.S.C.A.

§ 636(b)(3) (West 2021) and D. Me. Local R. 16.3(a)(2), United States Magistrate

Judge John H. Rich III held a hearing on the Plaintiff’s Statement of Errors (ECF No.

17) on March 8, 2021. The Magistrate Judge filed his Recommended Decision with

the Court on June 9, 2021 (ECF No. 25), recommending that the Court affirm the

Commissioner’s decision. The time within which to file objections has expired, and

no objections have been filed. The Magistrate Judge notified the parties that failure

to object would waive their right to de novo review and appeal.

      Having reviewed and considered the Magistrate Judge’s Recommended

Decision, I concur with the Magistrate Judge’s conclusions as set forth in his

Recommended Decision. It is therefore ORDERED that the Recommended Decision
Case 1:20-cv-00192-JDL Document 26 Filed 07/23/21 Page 2 of 2   PageID #: 850




(ECF No. 25) of the Magistrate Judge is hereby ACCEPTED, and the

Commissioner’s decision is AFFIRMED.



     SO ORDERED.

     Dated this 23rd day of July, 2021.


                                                 /s/ JON D. LEVY
                                           CHIEF U.S. DISTRICT JUDGE




                                       2
